Citation Nr: 0109682
Decision Date: 03/13/01	Archive Date: 04/17/01

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 
DOCKET NO.  95-21 695	)	DATE MAR 13, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than acne vulgaris, as directly related to service or as attributable to herbicide exposure in service.  

2.  Entitlement to an increased rating for acne vulgaris, including whether the reduction from 10 percent to noncompensable was proper.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to June 1968.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the veterans claims.  

The veteran subsequently relocated and requested that his file be transferred to the Chicago, Illinois, RO.  

The veteran testified at a videoconference hearing before the undersigned Member of the Board in January 2001.  At the hearing, he presented testimony on the issue of entitlement to service connection for a skin disorder, other than acne.  Some confusion seems to have arisen in this matter which the Board will try to resolve.  

The veteran has expressed his disagreement with the ROs reduction from 10 percent to 0 percent for his service-connected acne of the back; and this issue has been certified for appellate review.  However, at the videoconference hearing, and in several statements, the veteran has asserted that he has always been service-connected for eczema and that he presently still has eczema on his back and on his leg.  He also submitted some computerized printouts of his service-connected disabilities, and one of the listed disabilities was eczema.  

A review of the veterans claims folder indicates that service connection for acne vulgaris of the back was granted by the Board in an April 1992 decision, and a 10 percent rating was assigned by the RO effective January 24, 1990.  Service connection for eczema has never been established.  However, since most skin disabilities are rated by analogy under the diagnostic code for eczema (7806), this is the most likely explanation for that disability appearing on the computerized printout that the veteran has submitted.  Nevertheless, the rating decisions in the veterans claims folder all consistently show that he has established service connection for acne, and the reduction in that rating code was based on symptomatology associated with that skin disorder only.  As noted above, the veteran has initiated a claim for service connection for a skin disorder other than acne (presumably eczema).  Accordingly, the veteran is advised that these are separate issues.  If he requires further clarification on the matter, he should seek assistance from his representative or the RO.  


REMAND

A review of the record reveals that additional evidence in support of the veterans claim has been associated with the claims folder after it had been certified to the Board for appellate review.  There is no indication that the veteran or his representative has provided a waiver of RO consideration of all this evidence in accordance with 38 C.F.R. § 20.1304(c) (2000).  While some of the evidence pertains to newly raised claims (of which the RO has already been made aware), the veteran has provided additional medical reports, photographs, and personal statements in support of the claims that are presently before the Board, that have not been considered by the RO.  Therefore, the case must be referred back to the RO for full review of the additional evidence, and preparation of a supplemental statement of the case.

Furthermore, during the pendency of this appeal, there has been a significant change in the law.  Specifically, on November 9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  Among other things, the law eliminates the concept of a well-grounded claim, and redefines the obligations of the Department of Veterans Affairs (VA) with respect to the duty to assist.  This change in the law is applicable to all claims filed on or after the date of enactment of the law, or filed before the date of enactment and not yet final as of that date.  Therefore, the RO should take appropriate action to comply with the notice and duty to assist provisions contained in the new law and to ensure the veterans receipt of due process of law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran filed a claim for entitlement to an effective date prior to October 1, 1994, for the grant of a 70 percent rating for PTSD.  In a September 2000 rating decision, the RO denied the claim.  The veteran filed a notice of disagreement (NOD) with this determination in October 2000; however, the RO has not yet had the opportunity to issue a statement of the case.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  Therefore, a remand is necessary to correct this procedural defect.  

Finally, since the issue of entitlement to a total disability rating based on individual unemployability must be based on an evaluation of all of the veterans service-connected disabilities, consideration of this issue must be deferred pending the development requested below.  

Accordingly, the case is remanded to the RO for the following development:

1.  The RO should review the claims file and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 are completed.  In doing so, the RO should include the issue of service connection for a skin disability, other than acne, as attributable to exposure to herbicides in service.  The RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied (including obtaining any relevant examinations and opinions).  For further guidance on the processing of this case in light of the changes in the law, the RO should refer to VBA Fast Letters, as well as any pertinent formal or informal guidance that is subsequently provided by the Department, including, among others things, final regulations and General Counsel precedent opinions.  Any binding and pertinent court decisions that are subsequently issued also should be considered.  

2.  The RO should obtain from the veteran the names and addresses of all medical care providers who have treated him for his disabilities since October 2000.  After securing the necessary release(s), the RO should request the records which are not already contained in the claims folder (duplicate records are not necessary and should not be placed in the file).  

3.  The RO should ask the veteran to provide a list of all of the VA facilities at which he received treatment for his disabilities, and obtain his complete VA outpatient treatment records from those facilities since his discharge from military service.  Once obtained, all records that are not already contained in the file must be associated with the claims folder (duplicate records are not necessary and should not be placed in the file).  

4.  The RO should obtain from the Social Security Administration any administrative decision pertinent to the veterans claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

5.  If the VA is unable to obtain all relevant records, the veteran should be notified of the records VA has been unable to obtain, the efforts taken by the Secretary to obtain those records, and any further action to be taken by VA with respect to the claim.  

6.  The veteran should be scheduled for a VA skin examination to determine whether he has a skin disorder other than acne that is related to his military service (either on a direct basis or as a manifestation of herbicide exposure) or to his service-connected acne vulgaris.  The claims folder must be made available to the examiner for review before the examination.  A copy of this Remand decision should also be provided.  Such tests as the examiner deems necessary should be performed, and all related documentation should be associated with the claims file.  If the examiner finds that it is not feasible to answer a particular question or follow a particular instruction, he or she should so indicate and explain the reason.

The examiner should provide the answers/findings indicated below to each question or instruction posed.  The answers should be proceeded with the Roman numeral corresponding to the Roman numeral of the question or instruction.  Any italicized standard of proof noted in the question should be incorporated in the answer.  All instructions/questions should be answered unless not feasible.  If not feasible, the reasons for each question unanswered should be discussed.  

I.  Does the veteran currently have a chronic skin disorder, other than acne vulgaris?  Please list all clinical diagnoses.  

II.  Is it at least as likely as not that any currently diagnosed chronic skin disorder, other than acne, had its onset in or is otherwise related to an incident of service.  Is it at least as likely as not that any diagnosed skin disability, other than acne, is proximately due or the result of or being aggravated by the service-connected acne vulgaris?  If feasible, the degree of aggravation should be noted.  Is it at least as likely as not that any skin disability, other than acne vulgaris, is at least as likely as not related to any reported exposure to herbicides in service?  Citation to medical authority to support any position would be helpful.

III.  The examiner should indicate whether the veterans service-connected acne vulgaris of the is active.  All clinical manifestations of this skin disorder should be reported, including scaring.  If scaring of the face due to acne is present, the examiner should note whether it is slightly, moderately or severely deforming (an example of a severely deforming condition is when the scarring produces an unsightly deformity of the eyelids, lips or auricles).  If of greater severity, the examiner should note whether the scarring causes a complete or exceptionally repugnant deformity of one side of the face of marked or repugnant bilateral disfigurement.

IV.  The examiner should comment as to what impact, if any, the veterans skin disorder(s) would have on his ability to obtain or retain employment.  Comments should be addressed to each of the skin disabilities separately.

V.  If the medical evidence obtained establishes a relationship between a skin disability, other than acne, and the veterans alleged exposure to herbicides in service, the RO should attempt to confirm whether the veteran was, in fact, exposed to herbicides in service.  This should be done through established channels.  If any additional evidence is needed from the veteran as to the names of the units to which assigned, the location of the units and his duties in each of his units, this information should be elicited from him.  In addition, his service personnel records should be obtained to complete the record to forward it to U.S. Army and Joint Services Environmental Support Group.  Any additional suggestions made by them to obtain additional evidence should be followed up.

7.  The veteran should be scheduled for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder and a copy of this Remand decision must be made available to the examiner for review before the examination.  The examiner should also be provided with a copy of both the old and new criteria for rating psychiatric disabilities.  All manifestations listed in the rating schedules should be discussed so that the Board may arrive at the appropriate rating.  In Massey v. Brown, 7 Vet. App. 204, 208 (1994, the Board was admonished that only those factors enumerating in the rating schedule may be used in consideration of the rating to be assigned.  In fact, the Court went on to say that consideration of factors wholly outside the rating criteria is legal error.  While consideration of the rating criteria by the physician is necessary, the physician must not assign a numerical rating as this is within the jurisdiction of the Board.  The psychiatrist should provide a full multiaxial evaluation, including the assignment of a numerical score on the Global Assessment of Functioning Scale (GAF Scale) and an opinion as to whether the veterans PTSD renders him unemployable.  

8.  The RO should provide the veteran with a supplemental statement of the case pertaining to the issue of entitlement to an earlier effective date for the grant of a 70 percent rating for PTSD.  The veteran should also be advised of what actions he must take in order to perfect an appeal on this issue if he wishes it to be certified to the Board for appellate review.  

9.   When the above development has been completed, and the provisions of Veterans Claims Assistance Act of 2000 § 3, U.S.C. § 5102 (2000) pertaining to duty to assist have been fully carried out, the RO should review the record and readjudicate the claims.  If any of the determinations remain adverse, the veteran and his representative should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, and given an opportunity to respond.  The supplemental statement of the case must address the issue of entitlement to service connection for a skin condition, other than acne, due to exposure to herbicides in service.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action unless otherwise notified; however, he is advised that he has the right to submit additional evidence and argument on the matter that has been remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  
